          Case 1:20-cv-06695-BCM Document 18 Filed 02/08/21 Page 1 of 2




                                                       U.S. Department of Justice
                                                                                                           2/8/2021
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd floor
                                                       New York, NY 10007

                                                       February 8, 2021
BY ECF
Hon. Barbara C. Moses
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

               Re: Melendez v. Comm’r of Soc. Sec., No. 20 Civ. 6695 (BCM)

Dear Judge Moses:

               This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in the above-referenced action, which the plaintiff brought pursuant to 42 U.S.C.
§ 405(g) seeking judicial review of the Commissioner’s decision to deny his application for Social
Security disability benefits.

                I respectfully write to request, with the plaintiff’s consent, a 60-day extension of
time for the Commissioner to file the certified administrative record in this case, from February 8,
2021, to April 9, 2021. The Court previously granted the Commissioner’s request for a 60-day
extension of time to file the certified administrative record, but ordered that no further extensions
of the deadline to file the record would be granted absent compelling circumstances. (Dkt. No. 16.)
I apologize for the need to seek a second extension of time to file the record, but I respectfully
submit that compelling circumstances exist here to justify a second extension.

                 The COVID-19 pandemic has significantly impacted the operations of the Social
Security Administration (“SSA”) and its Office of Appellate Operations (“OAO”) and materially
affected its ability to prepare certified administrative records and to obtain transcriptions of hearing
recordings from private contractors. As described in the attached Declaration of Jebby Rasputnis,
dated December 4, 2020, prior to the COVID-19 pandemic, SSA staff worked to prepare certified
administrative records at an office located in Falls Church, Virginia, with the support of three
contracted transcription-typing services. (Rasputnis Decl. ¶ 2.) Beginning in mid-March 2020, the
SSA restricted physical access to its buildings, including its Falls Church office, and kept its
employees on maximum telework to protect the health and safety of its employees. (Rasputnis
Decl. ¶ 3.) The SSA had to redesign its business processes to allow for a mostly virtual record
preparation process, including by modifying and testing technology, retraining staff, and
modifying blanket purchasing agreements with the transcription-typing services the SSA relies on
to prepare transcripts of agency hearings. (Rasputnis Decl. ¶ 3.) In September 2020, the SSA was
                      Case 1:20-cv-06695-BCM Document 18 Filed 02/08/21 Page 2 of 2

                                                                                                           Page 2


             able to complete contracts with two additional transcription-typing service contractors, in addition
             to training in-house staff to complete transcriptions, hiring new staff on an expedited basis, and
             transferring staff to assist with the workload. (Rasputnis Decl. ¶¶ 4-5.) The SSA is now producing
             certified administrative records at its pre-pandemic levels. (Rasputnis Decl. ¶ 7.)

                              Despite these efforts, a significant backlog of cases has developed due to the
             logistical difficulties caused by the pandemic combined with a significant increase in the number
             of new complaints filed against the SSA in district courts. (Rasputnis Decl. ¶ 7.) The SSA
             continues to focus its efforts on processing records for the most aged cases, has improved the
             overall time frame for delivering a record in any individual case, and continues to work on
             increasing productivity to the best of its ability. (Rasputnis Decl. ¶¶ 9-10.) However, the SSA
             remains subject to some constraints that are outside of its control. (Rasputnis Decl. ¶¶ 9-10.)

                             As a result, I respectfully request that the Court grant the Commissioner’s request
             for a second 60-day extension of time to file the certified administrative record in this case. I thank
             the Court for its consideration of this request.

Application GRANTED. No further extensions                  Respectfully,
will be granted absent compelling circumstances.            AUDREY STRAUSS
SO ORDERED.                                                 United States Attorney
                                                             /s/ Amanda F. Parsels
_________________________________                   BY:     AMANDA F. PARSELS
Barbara Moses, U.S.M.J.                                     Assistant United States Attorney
February 8, 2021                                            Tel.: (212) 637-2780
                                                            Cell: (646) 596-1952
                                                            Email: amanda.parsels@usdoj.gov

             cc:            Howard Olinksy, Esq. (by ECF)
                            Attorney for Plaintiff
